Citation Nr: 0025235	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  91-37 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January to June 1965, and 
from June 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of April 1990 and September 1991, which found that new and 
material evidence had not been submitted to reopen a 
previously denied claim for service connection for peptic 
ulcer disease.  In April 1992, the Board issued a decision 
which reopened the claim, but denied service connection for 
peptic ulcer disease on the basis of service incurrence or 
aggravation, and as secondary to service-connected post-
traumatic stress disorder.  The veteran appealed the Board 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "Court"), and, in 
August 1993, the Court issued a single judge memorandum 
decision which vacated the denial portions of the April 1992, 
and remanded it to the Board for a further decision.  The 
case was remanded by the Board to the RO in April 1994, for 
action consistent with the Court's decision.  

In September 1997, the Board issued a decision denying 
service connection for peptic ulcer disease, and the parties 
filed a joint motion to remand, on the basis that the Board 
had not discussed the applicability of 38 C.F.R. § 3.303(b), 
as discussed in Savage v. Gober, 10 Vet.App. 488 (1997), and 
38 C.F.R. § 3.303(d).  The Court, in November 1998, granted 
the joint motion, and ordered that the Board decision be 
vacated, and the case remanded to the Board for additional 
action.  

In August 1999, the Board issued a decision denying service 
connection for peptic ulcer disease.  The veteran appealed 
that decision, and the parties filed a joint motion for 
remand, which was granted by the Court in November 1998.  
Pursuant to that motion and order, the Board issued a 
decision in August 1999, which denied service connection for 
peptic ulcer disease.  The veteran appealed that decision, 
and the parties filed a joint motion for remand.  In March 
2000, the Court granted the joint motion, vacated the Board 
decision, and remanded the case to the Board for further 
action.  This remand is issued in response to the directives 
contained in the joint motion for remand.  


REMAND

As a threshold matter, the Board notes that, as determined in 
the previous decision, the claim is well-grounded.  
Therefore, the Board has a duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998); see also 
Morton v. West, 12 Vet.App. 477 (1999). 

The parties in this case filed a joint motion for remand, 
citing inadequate development of the evidence, and 
insufficient reasons and bases.  Specifically, the joint 
motion requested that the veteran be afforded an examination 
to "ascertain the nature and etiology of his ulcer disease.  
Additionally, in reviewing the record, the Board notes that 
there are no recent records of treatment for ulcer disease of 
record.  On a VA examination report of July 1995, it was 
noted that the veteran had recently undergone upper 
gastrointestinal X-ray and endoscopic examinations at another 
hospital, and he declined to undergo the procedures again; 
however, records of the examinations were not obtained.  In 
order to provide the examiner with a more comprehensive view 
of the veteran's peptic ulcer disease, and to avoid 
unnecessary duplication of such tests, records of the 
veteran's treatment for peptic ulcer disease for the past 
five years should be obtained.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of pertinent medical treatment of 
the veteran's peptic ulcer disease from 
January 1995 to the present, to 
specifically include records of upper 
gastrointestinal X-ray and endoscopic 
examinations conducted during this 
period, particularly the most recent.  
The aid of the appellant and her 
representative in identifying and 
securing such records, to include 
providing necessary authorizations, 
should be enlisted.  If there are no such 
records identified or available, that 
fact should clearly be documented in the 
claims file.  

2.  Thereafter, but regardless of whether 
any additional records are received, the 
veteran should be scheduled for an 
examination by a specialist in 
gastroenterology for the purpose of 
determining whether he has peptic ulcer 
disease which was of service onset or 
aggravation, or whether such disease is 
secondary to post-traumatic stress 
disorder (PTSD).  It is imperative that 
the physician who is designated to examine 
the veteran review the evidence in his 
claims folder, and the examiner should 
note on the examination report that this 
has been accomplished.  The examination 
report should reflect consideration of the 
veteran's documented, relevant medical 
history.  Particular attention is drawn to 
the service medical records; records of 
private hospitalizations from October to 
November, 1971, June to July 1972, May to 
June 1973, and February to March 1976; 
clinical reports, treatment summaries, and 
letters from J. S. Ketchum, M.D., dated 
from 1983 to 1991; and any recent 
treatment records obtained in connection 
with this remand.  All appropriate tests 
and studies should be conducted, and all 
clinical findings and diagnoses should be 
reported in detail.   After review of the 
medical evidence in the claims folder and 
examination of the veteran, the examiner 
should prepare an opinion which addresses 
the following issues:

(a) The likelihood that peptic ulcer 
disease pre-existed the veteran's active 
service; specifically, whether peptic 
ulcer disease unequivocally pre-existed 
service, and, if so, whether it is at 
least as likely as not that the pre-
existing disease increased in severity in 
service;

(b) Whether it is at least as likely as 
not that peptic ulcer disease had its 
onset during service, or within one year 
thereafter;

(c) Whether it is at least as likely as 
not that peptic ulcer disease is 
proximately due to PTSD;

(d) Whether it is at least as likely as 
not that peptic ulcer disease increased in 
severity as a result of PTSD, and, if so, 
to what extent.

In answering the above questions, the 
examining physician must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
typewritten report.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, he or she should clearly so 
state. 

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
the development is incomplete, or the 
requested examination(s) does not include 
adequate responses to the specific 
opinions requested, the report(s) must be 
returned for corrective action.  See 
Stegall v. West, 11 Vet.App. 268 (1998).    

4.  After completion of the requested 
development, the case should be reviewed 
by the originating agency.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond.  

The claims folder should then be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this REMAND 
are to obtain additional information and to comply with all 
due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




